IN THE SUPREME COURT OF THE STATE OF DELAWARE

LENNOX INDUSTRIES INC. and §
ALLIED AIR ENTERPRISES LLC, §
                            §                No. 371, 2021
    Plaintiffs Below,       §
    Appellants,             §
                            §                Court Below—Superior Court
    v.                      §                of the State of Delaware
                            §
ALLIANCE COMPRESSORS LLC, §
                            §                File No. N19C-03-045
    Defendant Below,        §
    Appellee.               §

                          Submitted: July 13, 2022
                          Decided:   July 26, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.
                                     ORDER

      This 26th day of July 2022, after careful consideration of the parties’ briefs

and the record below, and following oral argument, we find it evident that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

stated in its Memorandum Opinion dated October 25, 2021.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice